DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1 and 4 as well as the addition of claims 7-12.  Currently claims 1, 2, 4, 5 and 7-12 are pending.

Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claims 1, 4, 9 or 11 of a laser processing method and apparatus comprising a laser system as claimed in which a light flux separating and combining device configured to polarize and separate the laser light emitted from the laser light source into two polarized flight fluxes 
The closets prior art of record, Kawaguchi and Takiguchi, teach a laser processing apparatus which comprises directing polarized light fluxes at separate regions of a spatial light modulator including use of a controller to control a hologram displayed on each region as discussed in the Final Rejection mailed 01/28/2021; however, as discussed in applicant’s reply the prior art does not teach nor render obvious the entirety of the particularly claimed method and apparatus of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742